Citation Nr: 1325062	
Decision Date: 08/07/13    Archive Date: 08/13/13

DOCKET NO.  07-24 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a left elbow disability. 

2.  Entitlement to service connection for a left knee disability, to include as secondary to service-connected right knee and ankle disabilities. 

3.  Entitlement to service connection for a gastrointestinal disability manifested by diarrhea, to include as due to an undiagnosed illness. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Riley, Counsel 

INTRODUCTION

The Veteran served on active duty from May 1985 to May 1995; from July 1998 to March 1999; and from January 2003 to July 2004.  He also served with the National Guard.  This case comes before the Board of Veterans' Appeals (Board) on appeal from April and September 2006 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The case was previously before the Board in March 2011 when it was remanded for additional development by the originating agency.  The appeal has now returned to the Board for further appellate action.  

When the case was before the Board in March 2011, the issues on appeal included entitlement to service connection for left elbow scars.  Service connection for this disability was granted in an August 2012 rating decision with an initial noncompensable evaluation assigned effective June 1, 1995.  The award of service connection represents a full grant of the benefits sought on appeal and the claim for service connection for left elbow scars is no longer before the Board.    


FINDINGS OF FACT

1.  The Veteran does not have a current chronic left elbow disability. 

2.  The Veteran does not have a current chronic left knee disability. 

3.  The Veteran does not have a current gastrointestinal disability manifested by diarrhea, to include as due to an undiagnosed illness.

4.  Diarrhea has not manifested to a degree of 10 percent or more.




CONCLUSIONS OF LAW

1.  A chronic left elbow disability was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2012).

2.  A chronic left knee disability was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

3.  A chronic disability manifested by diarrhea was not incurred in or aggravated by active military service and is not due to an undiagnosed illness.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.317, 4.114, Diagnostic Code 7319.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection Claims

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  See also Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007). 

When a chronic disease is shown in service sufficient to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Id.  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  Id.  For this purpose, a chronic disease is one listed at 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013)(holding that the term "chronic disease in 38 C.F.R. § 3.309(b) is limited to a chronic disease listed at 38 C.F.R. § 3.309(a)).   

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  


Left Elbow and Left Knee

The Veteran contends that service connection is warranted for chronic disabilities of the left elbow and left knee as they were incurred due to a motorcycle accident during active duty service.  In an August 2007 statement accompanying his substantive appeal, the Veteran reported that he injured his left elbow and knee in a motor vehicle accident in September 1989 and has continued to experience discomfort and pain in the joints. 

As noted above, service connection requires competent evidence showing the existence of a present disability.  Shedden at 1163, 1167.  With respect to the Veteran's contentions that service connection is warranted for chronic disabilities of the left elbow and left knee, the Board finds that evidence of record is against a finding that there is a current disease or disability.

Service treatment records document the accident reported by the Veteran; in September 1989 he was involved in a motorcycle accident and was treated in civilian and military emergency departments for multiple abrasions to the left arm, chest, and abdomen, as well as a right toe fracture.  Later that month, he received physical therapy to treat his left arm abrasion burns.  The Veteran was also involved in a second motorcycle accident in October 1990.  At that time, he was treated for abrasions to both knees and complaints of pain in the right knee and left lower leg.  He received physical therapy through November 1990, and in July 1991 underwent arthroscopic surgery for internal derangement of the right knee resulting from the October 1990 accident. 

Although service records verify the motorcycle accidents reported by the Veteran, there are no findings of chronic left elbow or left knee disabilities documented in the service records.  Physical examination of the upper and lower extremities was normal at examinations performed throughout the Veteran's periods of active service, and he consistently denied experiencing a painful or trick elbow or knee on the accompanying reports of medical history.  In any event, the Veteran's complaints and treatment following the September 1989 and October 1990 motor vehicle accidents are not sufficient to establish the presence of the claimed chronic disabilities.  To be present as a current disability, the claimed condition must be shown at some point during the claims period.  See McClain v. Nicholson, 21 Vet. App. 319, 323 (2007) (a finding that the veteran had a claimed disability "at some point during the processing of his claim," satisfied the service connection requirement for manifestation of current disability).  Thus, the presence of an in-service injury is not sufficient to establish a current chronic disease or disability.

The post-service evidence also does not establish the presence of chronic left elbow and/or left knee disabilities.  The Veteran has occasionally complained of bilateral knee pain while receiving treatment at the Salisbury VA Medical Center (VAMC), but none of his health care providers have ever diagnosed a chronic left knee condition.  Occasionally, a finding of "bilateral knee pain" was observed by his primary care provider, but pain, without a diagnosed or identifiable underlying malady or condition, does not constitute a "disability" for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet App 282 (1999); aff'd Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  Post-service treatment records are also negative for complaints or treatment for current left elbow pain.  In April 2011 during a polytrauma consultation at the VAMC, the Veteran reported scraping his left arm on the ground during an in-service motorcycle accident, but did not report any current left elbow pain.   The Veteran has never received treatment for a specific condition of either the left elbow or knee, and VA X-rays of the left knee and left elbow in July 2007 and April 2011, respectively, were negative for abnormalities.  

The record also contains medical and lay evidence from two VA examinations that weighs against the claims.  In July 1995, the Veteran reported during a VA examination that his left elbow pain was a temporary condition that resolved without subsequent or present pain.  He had included a complaint of left elbow pain on his current claim for service connection only for completeness.  Similarly, the Veteran reported injuring his bilateral knees during military service, but did not report a clear history of current left knee pain.  Examination of the left elbow and knee was normal and there was no X-ray evidence of disease.  The Veteran was provided another VA examination in April 2011, and after reviewing the complete claims file and physically examining the Veteran, the examiner concluded that there was no evidence of a chronic left elbow or left knee disability during or since active duty service.  

The Board has considered the Veteran's statements in support of his claims.  In an August 2007 correspondence, he reported experiencing occasional discomfort in his elbow with certain repetitive movement and pain in his left knee during episodes of right ankle instability.  Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, where the determinative issue involves medical causation or a medical diagnosis, there must be competent medical evidence to the effect that the claim is plausible.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In addition, once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno at 469 (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

In this case, the Board finds that the Veteran is competent to report symptoms of pain in the left elbow and left knee, but finds that such statements are outweighed by the objective medical evidence weighing against the claim.  Furthermore, the credibility of the Veteran's statements is called into question based on the contents of the service and post-service treatment records as well as the Veteran's history provided in the context of receiving medical care.  As noted above, service treatment records do not document the presence of chronic left elbow and left knee disabilities.  The Veteran also consistently denied experiencing a history of a painful or trick elbow or knee during various examinations conducted during active duty service.  With respect to the post-service record, VA clinical records do not show any complaints or treatment pertaining to a current disability of the left elbow. While the Veteran has occasionally reported experiencing bilateral knee pain to his VA health care providers, as noted above, there is simply no objective medical evidence of a current chronic disability.  The history provided by the Veteran during the July 1995 VA examination is also at odds with the statements he provided in support of his claim in August 2007.  During the July 1995 VA examination, the Veteran stated that his left elbow pain was a temporary condition that resolved and did not manifest any present pain.  The Board finds that the credibility of the Veteran's statements and history made years after his separation from active duty is lessened in light of the lack of objective medical findings and the inconsistent history provided by the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (holding that lay statements were not rendered insufficient by the absence of confirming medical evidence, but that the evidence could serve to support a finding that lay statements were not credible).

The competent evidence is therefore against a finding of any current left elbow or left knee disability due to service.  Absent proof of the existence of the disability being claimed, there can be no valid claim.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Degmitech v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Accordingly, the Board must conclude that the preponderance of the evidence is against the claims and they are denied.





Gastrointestinal Disability Manifested by Diarrhea

The Veteran also contends that service connection is warranted for a gastrointestinal disability manifested by chronic diarrhea.  The Board notes that the Veteran's contentions regarding this disability are not entirely clear; during the July 1995 VA examination, he reported the onset of diarrhea in 1993.  His representative also alleged in a February 2011 statement that the Veteran's complaints of gastrointestinal disturbance could be related to an unspecified period of service in Southwest Asia as due to an undiagnosed illness.  Finally, the Veteran stated in August 2007 and during the April 2011 VA examination that his symptoms of diarrhea began in February 2003 while serving in Korea.  

After review of the complete record, the Board finds that a chronic gastrointestinal disability manifested by diarrhea is not demonstrated.  Service records are entirely negative for treatment of diarrhea or any other gastrointestinal disturbance, though the Veteran reported on a May 2004 post-deployment examination that he experienced diarrhea while serving in Afghanistan.  No follow-up or other treatment was ever provided.  Upon physical examination in March 2005, a little over a year later, the Veteran's abdomen was normal and he specifically denied experiencing frequent indigestion or stomach trouble.  Post-service treatment records also do not document any complaints related to the Veteran's gastrointestinal system.  During primary care and psychiatric appointments at the Salisbury VAMC dating from June 2009 to January 2012, the Veteran denied having any constipation or diarrhea and never reported a history of diarrhea since active duty service.  

VA examinations conducted in July 1995 and April 2011 also do not establish the presence of a chronic disability manifested by diarrhea.  In July 1995, the Veteran reported the onset of diarrhea in 1993 with current complaints of symptoms occurring 20 minutes after eating.  Physical examination was normal and the Veteran's stool and laboratory tests were negative.  A barium enema was recommended, but the Veteran failed to report for the scheduled test.  During the April 2011 VA examination, the Veteran made similar complaints of loose bowels after eating, but dated the onset of the condition to 2003 during his service in Korea.  Again, physical examination was normal and the VA examiner characterized the Veteran's complaints as a functional bowel disturbance, but found there was no documentation in the service or VA records to indicate an ongoing problem and no diagnosis of a chronic condition.  

Although the objective medical evidence does not establish the presence of a chronic gastrointestinal disability manifested by diarrhea, the Veteran has reported experiencing periodic episodes diarrhea after eating.  In an August 2007 statement, he dated the onset of his bowel problems to February 2003 and stated that he continued to experience problems with diarrhea and loose stools after meals.  The Veteran's lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno, supra.  However, where the determinative issue involves medical causation or a medical diagnosis, there must be competent medical evidence to the effect that the claim is plausible.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

Whether lay evidence is competent and sufficient to establish a diagnosis in a particular case is a fact issue to be addressed by the Board.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Veteran's statements are competent to establish the presence of diarrhea, but do not demonstrate a chronic disability.  Diarrhea is defined as "abnormal frequency and liquidity of fecal discharges." Dorland's Illustrated Medical Dictionary, 30th Edition (2003) at page 510.  It is therefore a symptom of a chronic disability.  The Veteran is competent to identify and explain the symptoms that he observes and experiences (such as frequent loose stools) but a chronic disability in this case requires more than simple observation of symptoms.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Veteran's diarrhea could be the result of any number of medical etiologies affecting multiple systems of the body and clearly requires specialized medical training and expertise to properly identify the cause.  See Jandreau 1376-1377 (lay witness capable of diagnosing dislocated shoulder); Barr v. Nicholson, 21 Vet. App. 303, 308-309 (2007) (lay testimony is competent to establish the presence of varicose veins); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to testify to pain and visible flatness of his feet).  

In addition, the Veteran's claim is not supported by a diagnosis by a medical professional.  Although the record contains sufficient lay evidence to demonstrate diarrhea, the Veteran has not been diagnosed with an underlying disability to account for the symptom of loose stools.  As noted above, he consistently denied experiencing any problems with diarrhea while receiving medical care through VA and has never received any treatment for a gastrointestinal condition.  Objective testing associated with the July 1995 VA examination was also negative for any bowel abnormalities.  The April 2011 VA examiner characterized the Veteran's complaints as a "functional bowel disturbance," but noted that there was no documentation in the service or post-service record to support chronicity of the problem and no diagnosis of a chronic condition in the Veteran's treatment records.  

The Board therefore finds that while the Veteran's lay testimony has established the presence of the symptom of diarrhea, there is no competent medical evidence of an underlying chronic disability.   A symptom such as diarrhea alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet App 282 (1999), aff'd Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  Absent proof of a chronic disability, there can be no valid claim.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Degmitech v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Accordingly, the Board must conclude that the preponderance of the evidence is against the claim for service connection on a direct basis.  

Although service connection is not warranted for diarrhea under 38 C.F.R. § 3.303, the Veteran also contends that service connection is warranted for his condition as an undiagnosed illness in accordance with 38 C.F.R. § 3.317.  As noted above, the Board has determined that diarrhea is not a chronic disability; however, 38 C.F.R. § 3.317 only requires that the record establish objective indications of a chronic disability.  Objective indications of a chronic disability include both "signs" in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(2)(ii)(3).  In addition, gastrointestinal signs or symptoms are specifically listed as a manifestation of an undiagnosed illness capable of service connection.  38 C.F.R. § 3.317(b).  Thus, the Board will determine whether service connection is warranted for diarrhea as a sign or symptom of an undiagnosed illness. 

VA is authorized to pay compensation to any Persian Gulf veteran suffering from a "qualifying chronic disability."  A "qualifying chronic disability," includes (a) an undiagnosed illness, (b) a medically unexplained chronic multi-symptom illness (such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome) that is defined by a cluster of signs or symptoms, or (c) any diagnosed illness that the Secretary determines, in regulations, warrants a presumption of service connection. 38 U.S.C.A. § 1117(a)(2)(B) (West 2002).  

To obtain service connection for an undiagnosed illness or combination of undiagnosed illnesses, a veteran needs to show (1) that he or she is a Persian Gulf veteran; (2) who exhibits objective indications of chronic disability resulting from an illness or combination of illnesses manifested by one or more signs or symptoms such as those listed in paragraph (b) of 38 C.F.R. § 3.317; (3) that have become manifest either during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016 and (4) that such symptomatology by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 3.317(a) (2012).  

Manifestations of an undiagnosed illness or multisymptom illness include, but are not limited to, fatigue, headache, muscle pain, neurological signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the respiratory system, sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, or abnormal weight loss.  38 C.F.R. § 3.317(b).  Disabilities that have existed for 6 months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a 6-month period are considered chronic.  38 C.F.R. § 3.317(a)(ii)(4).  

The Veteran's DD-214 for his most recent period of active service indicates that he served in Afghanistan in support of Operation Enduring Freedom; however, Afghanistan is not included in the list of areas referred to as the Southwest theater of operations in 38 C.F.R. § 3.317(e)(2).  A February 1998 post-deployment examination also indicates that the Veteran served in Southwest Asia in Kuwait.  The Board therefore finds that he has Southwest Asia service in accordance with 38 C.F.R. § 3.317.  His complaints of diarrhea have also not been attributed to any known clinical diagnosis.  Therefore, the Veteran's competent reports of diarrhea constitute objective indications of a chronic disability due to an undiagnosed illness.  The remaining question before the Board is whether the objective indications became manifest during active military service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016.

The Veteran's diarrhea was clearly not manifest during his period of active service in Southwest Asia.  As noted above, service treatment records do not document any complaints or treatment for diarrhea or other bowel complaints except for a May 2004 post-deployment examination conducted several years after the Veteran's service in Southwest Asia.  The Veteran has also never dated the onset of diarrhea to his service in Kuwait; during the July 1995 VA examination he stated the condition began in 1993.  More recently, the Veteran has reported that he began to experience loose bowels while stationed in Korea in 2003.  The competent medical and lay evidence therefore establishes that the Veteran's claimed undiagnosed illness did not manifest during active military service in the Southwest Asia theater of operations during the Persian Gulf War.

Service connection is only possible for the claimed undiagnosed illness if the evidence establishes that it manifested to a degree of 10 percent or more not later than December 31, 2016.  The Board has already determined that diarrhea is not itself a chronic disability and it is therefore not listed in the VA Schedule for Rating Disabilities (Rating Schedule), found in 38 C.F.R. Part 4 (2012).  However, for the purposes of determining the appropriate rating for the claimed undiagnosed illness, the Board will use Diagnostic 7319 pertaining to irritable colon syndrome (ICS).  Under this diagnostic code, a noncompensable evaluation is assigned for mild ICS with disturbances of bowel function with occasional episodes of abdominal distress.  A 10 percent evaluation is assigned for moderate ICS with frequent episodes of bowel disturbance with abdominal distress.  38 C.F.R. § 4.114, Diagnostic Code 7319.  

The Board finds that the Veteran's diarrhea does not most nearly approximate the criteria contemplated by a 10 percent evaluation under Diagnostic Code 7319.  Although the Veteran has reported experiencing episodes of loose bowels after meals, his VA treatment records do not document any complaints or treatment related to diarrhea.  In fact, the Veteran has consistently denied experiencing gastrointestinal problems, including diarrhea, at VA primary care visits dated throughout the claims period.  The April 2011 VA examiner did not identify any objective manifestations of the claimed condition and there is simply no medical evidence to support the Veteran's subjective complaints.  Based solely on the Veteran's lay statements, the Board finds that his claimed undiagnosed illness most nearly approximates mild ICS with disturbances of bowel function and occasional episodes of abdominal distress and a noncompensable evaluation under Diagnostic Code 7319.  His claimed undiagnosed illness has therefore not manifested to a degree of 10 percent or more at any time prior to December 31, 2016.  

Service connection for the claimed disability manifested by diarrhea is not possible under 38 C.F.R. § 3.317 and the criteria pertaining to undiagnosed illnesses.  As service connection is also not warranted for diarrhea as a chronic disability directly due to active duty service, the claim must be denied.  


Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)) defined VA's duties to notify and assist a veteran in the substantiation of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In this case, notice fulfilling the requirements of 38 C.F.R. § 3.159(b), to include notice regarding service connection on a secondary basis, was furnished to the Veteran in August 2005 and April 2011 letters.  The Veteran also received notice regarding the disability-rating and effective-date elements of the claim in the April 2011 letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA notice should be given before an initial AOJ decision is issued on a claim.  Pelegrini II, 18 Vet. App. at 119-120.  While complete VCAA notice was provided after the initial adjudication of the claims, this timing deficiency was remedied by the issuance of VCAA notice followed by readjudication of the claims.  Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006).  The claims were readjudicated in the August 2012 SSOC.  Therefore, any timing deficiency has been remedied.

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, including service treatment records and records of VA treatment.  Additionally, he was provided a proper VA examination and medical opinion in April 2011 in response to his claims.

VA has also complied with the March 2011 remand orders of the Board.  In response to the Board's remand, the Veteran was provided notice of the evidence needed to substantiate a claim based on secondary service connection in an April 2011 letter.  In addition, he was provided an April 2011 VA examination and medical opinions in response to the claims for service connection.  Although the March 2011 remand ordered that the VA examiner should provide an opinion addressing whether the Veteran's complaints of diarrhea were manifestations of an undiagnosed illness due to service in the Southwest Asia theater of operations, during the April 2011 VA examination the Veteran reported the onset of diarrhea in Korea in 2003.  Thus, he did not allege the disability was due to an undiagnosed illness in accordance with 38 C.F.R. § 3.317 and a VA opinion on this theory of entitlement was not necessary.  The case was then readjudicated in an August 2012 SSOC.  Therefore, VA has complied with the remand orders of the Board.  

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  


ORDER

Entitlement to service connection for a left elbow disability is denied. 

Entitlement to service connection for a left knee disability, to include as secondary to service-connected right knee and ankle disabilities, is denied. 

Entitlement to service connection for a gastrointestinal disability manifested by chronic diarrhea, to include as due to an undiagnosed illness, is denied. 



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


